            Case 1:19-cv-00052-RC Document 20 Filed 11/14/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ADVANCEMENT PROJECT,
                        Plaintiff,
                v.                                         Civil Action No. 19-0052 (RC)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,
                        Defendants.


                                JOINT STATUS REPORT

       Defendants, the U.S. Department of Homeland Security (“DHS”), U.S. Immigration and

Customs Enforcement (“ICE”), U.S. Citizenship and Immigration Service (“USCIS”), and the U.S.

Department of State (“State”), and Plaintiff, Advancement Project, by their respective undersigned

counsel, submit this joint status report in response to the Court’s minute order dated July 12, 2019.

       1.      Advancement Project brought this civil action on January 10, 2019, alleging that

DHS, USCIS, and State failed to timely respond to its FOIA requests and that ICE’s response was

inadequate. Compl. ¶¶ 22–55. Advancement Project’s FOIA requests generally seek records

concerning the implementation of visa sanctions against Cambodia, Eritrea, Guinea, and Sierra

Leone in September 2017.

       2.      The parties have provided prior joint status reports on March 5, 2019, ECF No. 14;

April 11, 2019, ECF No. 16; May 13, 2019, ECF No. 17; July 12, 2019, ECF No. 18; and August

16, 2019, ECF No. 19.

       3.      Defendants provide the following updated report as to the status of each agency’s

response to Advancement Project’s request:

               a.      DHS. DHS previously reported that it responded to Advancement Project’s

                       request and closed it on November 15, 2018, and that Advancement Project
Case 1:19-cv-00052-RC Document 20 Filed 11/14/19 Page 2 of 3



         did not administratively appeal that response. Accordingly, DHS contends

         that Advancement Project failed to exhaust administrative remedies with

         respect to DHS. Advancement Project states that the email address to which

         DHS allegedly sent its response belonged to an attorney who was no longer

         an Advancement Project employee.

   b.    ICE. ICE completed its searches for potentially responsive records and

         deduplicated the results. At Advancement Project’s request, ICE has

         increased its review rate to 750 pages per month. ICE has provided

         Advancement Project with interim releases of responsive, nonexempt

         records on May 9, 2019; June 20, 2019; July 12, 2019; and August 13, 2019.

         Since the last status report, ICE sent Advancement Project an interim

         response dated September 12, 2019, stating that ICE had reviewed another

         838 pages, none of which were responsive. ICE sent Advancement Project

         another interim response dated October 18, 2019, stating that ICE had

         reviewed another 793 pages, none of which were responsive. ICE will

         continue to review and release records on a rolling basis each month. ICE

         has about 4,000 pages of potentially responsive records remaining to

         process at this time.

   c.    USCIS. USCIS made a final release of records to Advancement Project on

         February 28, 2019. Advancement Project states that USCIS did not conduct

         a reasonable and adequate search, addressed its response to an attorney who

         is no longer an Advancement Project employee, and that the response did

         not acknowledge this litigation.



                                   2
             Case 1:19-cv-00052-RC Document 20 Filed 11/14/19 Page 3 of 3



                d.       State. Since the parties’ last status report, State made additional productions

                         on September 11, 2019, and October 25, 2019. As noted in the last status

                         report, the parties have agreed on both a rolling production schedule and

                         parameters for narrowing the scope of the request. State will continue to

                         process responsive material and make productions every six weeks. State’s

                         next production will be on or before December 5, 2019.

        4.      In light of ICE’s and State’s ongoing searches and releases, the parties respectfully

request that the Court defer the entry of a briefing schedule at this time and instead order the parties

to file another joint status report updating the Court on the status of Defendants’ responses to

Advancement Project’s requests on or before February 28, 2020.

 Respectfully submitted,
                                                       JESSIE K. LIU, D.C. Bar #472845
   /s/ Losmin Jimenez                                  United States Attorney
 Losmin Jimenez, D.C. Bar #198691
 Project Director and Senior Attorney                  DANIEL F. VAN HORN, D.C. Bar #924092
     for Immigrant Justice                             Chief, Civil Division
 ADVANCEMENT PROJECT
 1220 L Street, N.W., Suite 850                        By: /s/ Johnny Walker
 Washington, District of Columbia 20005                JOHNNY H. WALKER, D.C. Bar # 991325
 Telephone: (202) 728-9557                             Assistant United States Attorney
 LJimenez@advancementproject.org                       555 4th Street, N.W.
                                                       Washington, District of Columbia 20530
 Counsel for Plaintiff                                 Telephone: 202 252 2575
                                                       johnny.walker@usdoj.gov

                                                       Counsel for Defendant



 Dated: November 14, 2019




                                                   3
